Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, it is recited that the suction device or deliver device regulates air reintegration due to a pressure imbalance in relation to the enthalpy difference. The Specification does not recite any relationship between pressure imbalance and enthalpy difference and therefore it constitutes new matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ueda (JPS58142138A).
Regarding claim 1, Ueda teaches single pipe or a double pipe portable conditioner for domestic use to condition spaces such as rooms (Figure 2, 18a-b can be considered pipes), comprising:
An external exchanger (Figure 2, 6) and an internal exchanger (Figure 2, 7) functionally coordinated to cool or to heat an internal space separate from an external space (Figure 2, indoor cooling section 18a and external section 18b), wherein the internal exchanger is connected to the internal space and the external exchanger is connected to the external space by connection pipes configured to exchange air respectively with the internal space and with the external space , wherein when in a cooling mode the internal exchanger functions as an evaporator and the external exchanger functions as a condenser and when in a heating mode the internal exchanger functions as the condenser and the external exchanger functions as the evaporator (Figure 2, the ducts of 18a and 18b can be considered as pipes. Ueda discloses an evaporator, condenser, compressor heat pump, which operates as claimed), at least one connection pipe of the external exchanger being provided with a delivery device (Figure 2, 8) able to define a quantity of air exchanged with the external space in order to maintain the internal space at a conditioning temperature and at a conditioning relative humidity predefined by a user (¶1, where temperature and humidity are controlled in the indoor space via tracking the enthalpy of the outdoors vs enthalpy of the indoors) and further comprising:
A control and command unit configured to determine at least the enthalpy difference between the internal space and the external space using at least the values of temperature and of humidity of the internal space and the external space, and the control and command unit arranged to command the delivery device to regulate the quantity of air exchanged with said external space for promoting or hindering a reintegration of air due to a pressure imbalance between the internal space and the external space in relation to the enthalpy difference determined with respect to an expected value of enthalpy difference corresponding to said conditioning temperature and to said conditioning relative humidity  (¶1, the heat pump is controlled to run in accordance with indoor enthalpy being greater than or less than outdoor enthalpy, therefore the expected enthalpy difference could be considered zero, or negative, or positive. For example, when the expected difference is considered a negative one, that particular operating mode can be considered normal whereas the operating mode for a positive difference can be considered non-normal. Additionally, since the heat pump runs and the fan 8 runs air over the condenser, see Figure 2, the quantity of air is being regulated to be whatever the nominal fan mass flow rate is in relation to the enthalpy outside enthalpy being above or below the inside enthalpy.)
To the extent that Applicant argues that Ueda does not disclose the cooling and heating modes of claim 1, the Examiner takes Official Notice that it is old and well known in the art to operate a heat pump reversibly to perform cooling or heating as needed in order to properly condition a space according to heating or cooling requirements.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ueda to be a reversible heat pump in order to offer an efficient, compact means of heating and cooling.
Regarding claim 6, the device of Ueda according to claim 1 performs the method per claim 6 under normal operation.
Regarding claims 7-8, the limitations requiring the reduction or increasing of supplied air quantity are contingent on the presence of limitations which do not necessarily occur and are therefore not required under the broadest reasonable interpretation of the claim. Therefore, Ueda teaches all of the limitations of claims 7-8 because the limitations are not required under the broadest reasonable interpretation of the claims and Ueda teaches all of the limitations of claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (JPS58142138A) in view of Katsumi (US20100024106A1).
Regarding claim 1, Ueda teaches single pipe or a double pipe portable conditioner for domestic use to condition spaces such as rooms (Figure 2, 18a-b can be considered pipes), comprising:
An external exchanger (Figure 2, 6) and an internal exchanger (Figure 2, 7) functionally coordinated to cool or to heat an internal space separate from an external space (Figure 2, indoor cooling section 18a and external section 18b), wherein the internal exchanger is connected to the internal space and the external exchanger is connected to the external space by connection pipes configured to exchange air respectively with the internal space and with the external space , wherein when in a cooling mode the internal exchanger functions as an evaporator and the external exchanger functions as a condenser and when in a heating mode the internal exchanger functions as the condenser and the external exchanger functions as the evaporator (Figure 2, the ducts of 18a and 18b can be considered as pipes. Ueda discloses an evaporator, condenser, compressor heat pump, which operates as claimed), at least one connection pipe of the external exchanger being provided with a delivery device (Figure 2, 8) able to define a quantity of air exchanged with the external space in order to maintain the internal space at a conditioning temperature and at a conditioning relative humidity predefined by a user (¶1, where temperature and humidity are controlled in the indoor space via tracking the enthalpy of the outdoors vs enthalpy of the indoors) and further comprising:
A control and command unit configured to determine at least the enthalpy difference between the internal space and the external space using at least the values of temperature and of humidity of the internal space and the external space, and the control and command unit arranged to command the delivery device to regulate the quantity of air exchanged with said external space for promoting or hindering a reintegration of air due to a pressure imbalance between the internal space and the external space in relation to the enthalpy difference determined with respect to an expected value of enthalpy difference corresponding to said conditioning temperature and to said conditioning relative humidity  (¶1, the heat pump is controlled to run in accordance with indoor enthalpy being greater than or less than outdoor enthalpy, therefore the expected enthalpy difference could be considered zero, or negative, or positive. For example, when the expected difference is considered a negative one, that particular operating mode can be considered normal whereas the operating mode for a positive difference can be considered non-normal. Additionally, since the heat pump runs and the fan 8 runs air over the condenser, see Figure 2, the quantity of air is being regulated to be whatever the nominal fan mass flow rate is in relation to the enthalpy outside enthalpy being above or below the inside enthalpy.)
To the extent that Applicant argues that Ueda does not disclose the cooling and heating modes of claim 1, the Examiner takes Official Notice that it is old and well known in the art to operate a heat pump reversibly to perform cooling or heating as needed in order to properly condition a space according to heating or cooling requirements.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ueda to be a reversible heat pump in order to offer an efficient, compact means of heating and cooling.
To the extent that Applicant argues that Ueda does not “regulate” the fan according to enthalpy differences, Katsumi discloses modulating condenser fan speed of a heat pump to effect enthalpy in order to increase efficiency (¶74).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modulate the speed of fan 8 in Ueda according to the measured enthalpy difference in order to increase heat exchange efficiency.
Regarding claims 2-3, Ueda and/or Ueda as modified teaches all of the limitations of claim 1, but does not teach the control parameters of claim 2.
However, the Examiner takes Official Notice that it is old and well known in the art to turn off a heat pump system once the indoor setpoints for temperature and humidity have been reached in order to prevent over heating or over cooling and to save energy.
Therefore, it would have been obvious to one of ordinary skill in the art to institute such an old and well know control technique in order to reduce unnecessary heating and cooling from the system. Such a modification would result in the limitations of claim 2 because the control and command unit would be configured to reduce or increase the speed of the external fan, i.e. to turn the fan off or on, based on the setpoint indoors being met or not. The indoor setpoint being met or not may occur when the outdoor air temperature is above the indoor setpoint or when the outdoor air temperature is below the indoor setpoint, regardless of heating or cooling mode. For example, if the outdoor temperature is greater than the indoor setpoint and the system is performing cooling, the system is still designed to turn the fan off, i.e. reduce the quantity of air supplied to the external space, when the setpoint is reached, arriving at the first condition of claim 2. Further, the condition of increasing fan speed during cooling when the outdoor temperature is below the setpoint would occur when the setpoint is exceeded, cooling is in effect, and the outdoor temperature is less than the setpoint temperature. The same is true for relative humidity and the control scenarios of claim 3. The claims do not recite that the controller is configured to compare the values and determine fan speed based on the comparison, only that the controller be configured to reduce or increase speeds if the conditions are present. In other words, the claims do note require a causal link between a comparison and the reduction or increasing of fan speed.
Applicant did not traverse the Official Notice taken in the Office Action dated 02/07/2022 and therefore it is taken as Applicant Admitted Prior Art.
Regarding claim 4, Ueda or Ueda as modified teaches all of the limitations of claim 1, but does not explicitly recite the limitations of claim 4.
However, the Examiner takes Official Notice that it is old and well known in the art to utilize remote communication such as the Internet or Wi-Fi to communicate, i.e. send and receive, control signals and data measured in order to increase control placement flexibility, increase convenience, and reduce the need for wiring.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such remote technology in order to increase control convenience.\
Regarding claim 6, the device of Ueda as modified according to claim 1 performs the method per claim 6 under normal operation.
Regarding claims 7-10, the limitations requiring the reduction or increasing of supplied air quantity are contingent on the presence of limitations which do not necessarily occur and are therefore not required under the broadest reasonable interpretation of the claim. Therefore, Ueda as modified teaches all of the limitations of claims 7-8 because the limitations are not required under the broadest reasonable interpretation of the claims and Ueda as modified teaches all of the limitations of claim 6.
Regarding claims 11-12, Ueda as modified teaches all of the limitations of claim 6, wherein the delivery device is commanded in accordance to the deviation of the enthalpy difference determined with respect to the expected value of the enthalpy difference and in accordance to the deviation of the acquired temperature of the external space with respect to the conditioning temperature (1, the heat pump is controlled to run in accordance with indoor enthalpy being greater than or less than outdoor enthalpy, therefore the expected enthalpy difference could be considered zero, or negative, or positive. For example, when the expected difference is considered a negative one, that particular operating mode can be considered normal whereas the operating mode for a positive difference can be considered non-normal. Since the enthalpy includes the temperature measurements, operation due to deviation of outdoor temperature and target temperature is accounted for).
Ueda as modified does not teach proportional control.
However, the Examiner takes Official Notice that it is old and well known in the control arts to utilize proportional control in a feedback loop in order to garner more accurate control.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize proportional control for the enthalpy, and thereby temperature, in Ueda as modified in order to increase control accuracy.
Allowable Subject Matter
Claims 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks filed 05/09/2022 have been fully considered.
Applicant has argued that the unit of Ueda is not portable. However, the heat pump of Ueda must be transported to a location to be installed. Therefore, it is portable.
Applicant has stated that there is no interaction between the flows of air that cooperate with the internal heat exchanger and the flows that cooperate with the external heat exchanger. This is not claimed, and therefore not applicable to claim 1.
Applicant has asserted that the claimed invention can be operated in a depression mode. This is not claimed, and therefore not applicable to the validity of Ueda.
Applicant has asserted that the mass flow rate of the airflows in Ueda’s Figure 2 is always the same. However, Applicant’s premise that pressure is balanced between the internal and external space, which is used to support this assertion, is not founded in Ueda as Ueda does not assert that this condition occurs or is necessary for operation. Furthermore, in order for air to enter 4 and exit 1, as in Figure 2, there must be a pressure gradient decreasing from 4 to 1, which is in direct contradiction to the assertion that the pressure between 4 and 1 is balanced.
Applicant has argued that Ueda does not use enthalpy for regulating air quantity. However, Applicant concedes that damper 5 is operated according to enthalpy. As shown between Figures 2-3, the damper regulates the quantity of air supplied to the external environment.
Applicant has argued that Ueda does not disclose the claimed promotion or hinderance of air reintegration of claim 1. However, under normal operation, this function is achieved because Ueda operates as claimed, i.e. Ueda regulates air quantity exchanged with the outdoor space. The claimed invention achieves the function via the claimed structure and therefore because Ueda discloses the claimed structure, Ueda can also create a pressure imbalance which promotes or hinders reintegration. Furthermore, Applicant concedes that Figure 3 of Ueda may create a situation in which pressure inside is greater than pressure outside. This would create the claimed imbalance.
Applicant argues that Katsumi does not cure these deficiencies. Katsumi is not asserted to cure any alleged deficiency noted by Applicant, and therefore the argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763